Citation Nr: 1021645	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disability 
due to mustard gas exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disability 
due to mustard gas exposure.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for a left ankle 
disability, secondary to flat feet.

5.  Entitlement to service connection for degenerative joint 
disease of the right knee (right knee disability).

6.  Entitlement to service connection for dermatitis due to 
mustard gas exposure.

7.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD) for the 
period prior to July 13, 2009, and greater than 70 percent 
for the periods from July 13, 2009, forward.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

On April 25, 2006, the Board issued a decision in which it 
denied the Veteran's applications to reopen claims for 
service connection for a lung disorder and a heart condition; 
denied claims for service connection for flat feet, a left 
ankle disability, and dermatitis; and denied claims for 
increased ratings for bilateral tinnitus, bilateral hearing 
loss, and PTSD.

In May 2006, the Veteran submitted a new power of attorney 
form and treatment records from a VA Medical Center (VAMC) 
that pertained to his PTSD and lung condition claims.  This 
evidence was not associated with the Veteran's claims folder 
at the time of the April 2006 decision.  

In November 2006, the Board granted the Veteran's motion to 
advance his case on the docket based upon good cause.  See 38 
C.F.R. § 20.900(c).

In December 2006, the Board issued a decision vacating the 
April 2006 decision for reconsideration based upon the newly 
submitted evidence.  See 38 C.F.R. 20.904 (an appellate 
decision may be vacated by the Board when there has been a 
denial of due process).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is considered to have constructive notice 
of medical records in VA's possession).

In a simultaneously issued decision, the Board denied a claim 
for an initial rating greater than 10 percent for bilateral 
tinnitus, as the benefit being sought could not be awarded as 
a matter of law.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  The Board remanded the remaining claims to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In April 2008, the Board issued a decision in which it denied 
the Veteran's appeal as to all issues listed on the title 
page of this decision as well as the issue of whether an 
initial compensable disability rating for hearing loss was 
warranted.  The Veteran appealed that decision to the Court 
of Appeals for Veterans Claims (Veterans Court).  

In May 2009 the Veterans Court granted a joint motion for 
partial remand of the Veteran and the Secretary of Veterans' 
Affairs (the Parties), vacated the April 2008 Board decision 
as to all issues other than the one involving the rating 
assigned for hearing loss, and remanded the matter to the 
Board for compliance with the instructions in the joint 
motion.  The Veteran abandoned his appeal to the Veterans 
Court with regard to the hearing loss issue and therefore 
that issue is not before the Board.  



FINDINGS OF FACT

1.  In May 2000 the Board disallowed a claim for service 
connection for a lung disability.  

2.  Evidence received since the May 2000 Board decision that 
pertains to the Veteran's claim for a lung disability is 
cumulative of evidence previously of record, does not bear 
directly and substantially on the matter for consideration, 
and is not so significant that it must be considered with all 
the evidence of record in order to fairly adjudicate the 
appeal.  

3.  In August 1998 the Board issued a decision disallowing a 
claim for service connection for a heart disability.  

4.  Evidence has been received since the August 1998 Board 
decision that is not redundant or cumulative of evidence 
already of record and does raise a reasonable possibility of 
substantiating the claim for service connection for a heart 
disability.  

5.  Heart disease or injury did not preexist the Veteran's 
entrance into active service, did not have onset during his 
active service, or is etiologically related to his active 
service.  

6.  Flat feet did not preexist the Veteran's entrance into 
active service, did not have 
onset during his active service, and are not etiologically 
related to his active service.  

7.  Neither degenerative joint disease nor any other disorder 
of the Veteran's left ankle preexisted the Veteran's entrance 
into service, had onset during his active service, is 
etiologically related to his active service, or was caused or 
aggravated by any injury or disease for which service 
connection has been established.  

8.  Neither degenerative joint disease nor any other disorder 
of the Veteran's right knee preexisted the Veteran's entrance 
into service, had onset during his active service, is 
etiologically related to his active service, or was caused or 
aggravated by any injury or disease for which service 
connection has been established.  

9.  The Veteran's current skin disorders, diagnosed as 
dermatitis and vitiligo, did not have onset during his active 
service and are not etiologically related to his active 
service.  

10.  Prior to September 5, 2008, the Veteran's PTSD did not 
result in occupational and social impairment with reduced 
reliability and productivity, did not result in occupational 
and social impairment with deficiencies in most areas, and 
did not result in total occupational and social impairment.  

11.  From September 5, 2008 forward, the Veteran's PTSD 
results in occupational and social impairment with 
deficiencies in most areas but does not result in total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The May 2000 Board decision denying service connection 
for a lung disorder due to exposure to mustard gas is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103, 20.1104 (2009).

2.  No new and material evidence has been received since the 
May 2000 Board denial of service connection for a lung 
disorder due to exposure to mustard gas and the criteria for 
reopening a claim for service connection for a long 
disability have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

3.  The August 1998 Board decision denying service connection 
for a heart condition due to exposure to mustard gas is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103, 20.1104 (2009).

4.  New and material evidence has been received since the 
August 1998 Board denial of service connection for a heart 
condition due to exposure to mustard gas and the criteria for 
reopening a claim for service connection for a heart 
disability have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

5.  The criteria for service connection for a heart 
disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 
(2009).

6.  The criteria for service connection for flat feet have 
not been met.  38 U.S.C.A. §§  1110, 1154(b), 5107 (West 
2002); 38 C.F.R. § 3.303 (2009). 

7.  The criteria for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(b), 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009), 3.310 (2005).  

8.  The criteria for service connection for degenerative 
joint disease of the right knee have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009), 3.310 
(2005).  

9.  The criteria for service connection for dermatitis have 
not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2009). 

10.  The criteria for a disability evaluation in excess of 30 
percent for PTSD prior to September 5, 2008 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411(2009).  

11.  The criteria for a disability evaluation of 70 percent, 
but no higher, for PTSD have been met for the period from 
September 5, 2008, forward.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 
9411 (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  That is, service connection may be 
granted for disability if such disability was caused or 
aggravated by a disease or injury for which service 
connection has been established.  38 C.F.R. § 3.310.  Section 
3.310 was amended effective October 10, 2006, during the 
course of the Veteran's appeal.  Arguably that amendment 
imposed additional burdens on a claimant seeking to show that 
a service connected disability aggravated (as opposed to 
caused) a disability for which service connection had not yet 
been established.  Therefore, to the extent applicable in 
this case, the Board considers the version of  § 3.310 in 
place when the Veteran filed his claim, a version more 
favorable to the Veteran, as informed by the Veteran Court's 
decision in Allen v. Brown, 7 Vet. App. 439 (1995).  See 
Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arteriosclerosis, 
arthritis, bronchiectasis and cardiovascular renal-disease 
(including hypertension) are included as among the specified 
chronic diseases subject to presumptive service connection.  
38 C.F.R. § 3.309(a).

Further, service connection is warranted on a presumptive 
basis with exposure to specified vesicant agents during 
active military service under specified circumstances 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:  (1) full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; and (3) full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316(a).  

However, service connection will not be established if the 
claimed condition is due to the veteran's own willful 
misconduct or there is affirmative evidence that establishes 
a non-service-related supervening condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316(b).

VBA's Manual M21-1MR, Part IV.ii.1.F.20.c specifies that 
veterans who underwent full-body exposure to a vesicant agent 
include those exposed during field or chamber testing, those 
exposed under battlefield conditions in World War I, those 
present at the German air raid on the harbor of Bari, Italy, 
in World War II, and those engaged in the manufacturing and 
handling of (blistering) agents during service.  It is noted 
that the German air raid on the harbor of Bari, Italy, took 
place on December 2, 1943.  VBA Training Letter 05-01 (March 
28, 2005).

The determination of whether or not the Veteran was actually 
exposed to the specified vesicant agents is a question of 
fact for the Board to determine after full development of the 
facts, including an evaluation of the credibility of the 
Veteran's statements in light of all the evidence in the 
file.  Pearlman v. West, 11 Vet. App. 443 (1998).  

As the Pearlman Court observed, due to the lack of 
documentary evidence and secrecy of testing involving 
vesicant agents during World War II, "the Board is charged 
with the very difficult task of ascertaining what transpired 
more than fifty years ago with very little evidence to 
consider."  Pearlman, 11 Vet. App. at 447.  In such cases, 
the credibility of the Veteran is key.  If the Veteran has 
been shown to be an inaccurate historian regarding other 
facts in this case, it only provides factual evidence against 
his vesicant agents claims. 

The inapplicability of a presumption does not preclude a 
grant of benefits upon a satisfactory showing of the elements 
of a claim for service connection or aggravation.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

As the Veteran has been awarded the Purple Heart for shrapnel 
injury to the right shinbone during combat circumstances, the 
provisions of 38 U.S.C.A. § 1154(b) are potentially 
applicable.  For injuries alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to grant service connection.  See Collette 
v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

That reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either a 
current disability or a nexus to service, both of which 
generally require competent medical evidence.  See generally, 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Two of the issues before the Board involve claims which were 
denied prior to when the Veteran filed the current claims on 
appeal.  Once the RO denies a claim, the claimant has one 
year from the date of mailing of the decision in which to 
appeal the decision.  38 U.S.C.A. § 7105(c).  If a timely 
notice of disagreement is not received the determination 
becomes final, and, in general, may not be reopened or 
allowed.  Id.  In instances where the claimant did appeal and 
the Board has already denied the appeal, the claim generally 
may not be reopened and allowed and a claim on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b).  

The exception to the general rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

For claims to reopen received prior to August 29, 2001, new 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

For claims to reopen received on or after August 29, 2001, a 
revised version of 38 C.F.R. § 3.156 applies.  38 C.F.R. 
§ 3.156(a) (2009).  Under that revised version, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Id.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  Id.  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id. 

A.  Lung condition

In May 2000, the Board denied the claim for service 
connection for a lung disorder due to exposure to mustard 
gas.  That decision is therefore final and may not be 
reopened absent new and material evidence.  

Evidence of record before the Board in May 2000 included the 
Veteran's service treatment records, which were negative for 
treatment or diagnosis of a lung condition.  On his 
separation examination in February 1946, the Veteran only 
reported a history of shrapnel injury to the right shinbone 
which was confirmed by examination.  His lungs were 
clinically evaluated as normal.  A chest x-ray was negative.

Service personnel records showed that the Veteran was 
certified as a Unit Gas Non-Commissioned Officer in February 
1943 at Ft. McClellan, Alabama.  A Course of Instruction 
revealed 1/2 hour training each in Chemical Warfare Agents 
and Tactics, 3 hours in Protection, 1 hour each in First Aid, 
Chemical Intelligence, Duties of Gas Officers and 
Noncommissioned Officers, 4 hours in Decontamination, and 2 
hours in Training, for a total of a 15 hour course.  

The records did not reveal the degree to which the Veteran 
was actually exposed to chemical agents as part of his 
training.  A Department of Defense Form 215 corrected his 
record to reflect his entitlement to a Purple Heart for a 
shrapnel wound to the right shinbone.

A September 1963 letter from the Selective Service System 
indicated that all records under the Selective Training and 
Service Act of 1940 had been destroyed pursuant to an Act of 
Congress.  This letter was received in response to VA's 
request to locate a medical examination report from an 
attempt by the Veteran to enlist in the Air Force.  This 
negative response, along with the lack of availability of any 
such document from the service department, tends to show that 
no such document, if it ever existed, exists today.  

An April 1999 letter from the U.S. Army Soldier and 
Biological Chemical Command (SBCCOM), noted that classes for 
unit gas officers/NCO's were as short as 20 hours.  It was 
stressed that these were standard training exercises and not 
"experiments".  The training included gas chamber testing, 
which was described as entering the chamber, removing the 
mask and inhaling tear gas or chlorine.  This sometimes 
caused slight skin irritation, nausea, or vomiting.  The 
training also included a sniff test (which included charcoal 
saturated with mustard gas) and a skin test (also using 
mustard gas).

A second SBCCOM letter, dated in August 1999, described 
standard chemical warfare training exercises as being 
conducted on a yearly basis.  It was noted that some soldiers 
were trained as unit gas officers who, in turn, conducted 
chemical warfare training within his unit on a regular or 
semi-regular basis.  The procedures outlined in this letter 
were essentially the same as outlined in the prior letter.  
Sniff testing and skin testing was noted.  Chlorine gas was 
used in the chambers and mustard gas was used on the skin.  
It was reported that the amount of mustard used was 
sufficient to cause a small blister but not enough to cause 
permanent damage and stressed that the exercises were not 
considered or used for human experimentation.

The post-service medical evidence included a September 1963 
VA examination report wherein the Veteran reported a history 
of chest pain and shortness of breath, but specifically 
denied a history of respiratory problems.  Examination of his 
respiratory system was unremarkable.  A chest x-ray 
examination was negative, all facts providing evidence 
against this claim.  

The post-service VA clinical records did not reflect the 
Veteran's treatment for any respiratory disorder until the 
late 1970's.  In particular, a July 1978 clinical record 
reported a five-year history of heavy chest congestion with 
emphysema diagnosed 4-years previous.  He had stopped 
smoking.  He was given a clinical assessment of chronic 
obstructive pulmonary disease in August 1978, at which time 
his prior history of cigarette smoking, as well as 
occupational exposure to kerosene fumes, was noted.  

A September 1999 VA examination report included an assessment 
that the Veteran's lung problems could have been related to 
his exposure to gas during military service.

The lay evidence included the Veteran's statements and 
arguments presented over the course of the appeal.  He 
offered two separate theories of vesicant agent exposure 
during service.  He asserted that he was exposed to mustard 
gas while training at Ft. McClellan as a "Non-Com" in 
chemical warfare.  He described going through various 
training chambers, learning how to use a gas mask, and being 
exposed to actual gasses.  He reported symptoms of skin 
burning, strong smells, and difficulty breathing during the 
instruction.  He alleged in-service treatment for breathing 
difficulties at Fort Huachuca and at an oversees aid station 
in Italy.  He indicated that this training exposed him to 
chlorine, phosgene, lewisite and mustard gas.

The Veteran also asserted that he was exposed to mustard gas 
during a ten day deployment to Bari, Italy, in September 
1944, as part of the 370th Advanced Detachment.  He noted 
several gas alerts at night during the 10 days he was there.  
He denied engaging the enemy at that time but was told that 
the gas during the alerts was mustard gas; however, he never 
saw any signs of anyone who had mustard gas burns or who had 
been exposed in his unit.  He recalled that intelligence at 
that time was that there was a possibility that gas would be 
released during a German gas attack.  He admitted that he had 
assumed the alerts related to a possible gas attack.  

In another statement, however, he described having globules 
of mustard agent on his hands and legs during the raid. 

The Veteran further recalled breathing difficulties which 
began in service, and continued after his discharge from 
service (notwithstanding the medical evidence cited above, 
which clearly conflicts with this statement of breathing 
problems since service).  He recalled treatment from a former 
army surgeon in the 1950's and that, prior to VA treatment in 
1980, he had been informed by a private physician that his 
respiratory problems could be directly related to 
overexposure to toxic gasses.

A statement of the Veteran's mother recalled that the 
Veteran's respiratory problems began in service.  Similarly, 
a statement from a Registered Nurse (RN) and personal friend 
of the Veteran recalled that the Veteran's respiratory began 
in service.  Both recalled the Veteran telling them of his 
exposure to mustard gas.  The RN remarked that she was 
convinced that the Veteran's problems were caused by inhaling 
gasses. 

A newspaper article indicated that the Division Attachment 
Team from Fort Huachuca arrived at Bari, Italy in September 
1944.  Another newspaper article indicated that at least 
4,000 U.S. servicemen, and possibly thousands more, were 
exposed to large amounts of mustard gas during secret WW II 
experiments.  The tests involved men who were nominally 
volunteers, but there was no true informed consent.  These 
men were sworn to secrecy concerning mustard gas testing.  It 
was stated that scientific evidence showed that mustard gas 
could cause chronic respiratory problems.

Another document referred to a study by the Institute of 
Medicine (IOM) which estimated that approximately 60,000 
military personnel were used as human subjects in the 1940's 
to test mustard gas and lewisite.  It was noted that most of 
the personnel were unaware of the nature of the experiments 
and did not receive follow-up treatment.  It was further 
noted that the Department of Defense (DoD) continued an 
atmosphere of secrecy involving the tests and had not fully 
declassified the testing program.

In denying the claim in May 2000, the Board that made the 
following findings of fact:

1.  The RO has obtained all relevant, available 
evidence necessary for an equitable disposition of 
the veteran's claim.

2.  There is no evidence of exposure to mustard gas 
or Lewisite during service.

3.  The record does not establish current symptoms 
or a disorder caused by exposure to mustard gas.

4.  The medical evidence of record reveals that the 
veteran has a diagnosis of a chronic respiratory 
disorder.

5.  The earliest medical reports dealing with a 
respiratory disorder are dated years after active 
service; the record otherwise does not show that a 
respiratory disorder originated during service or 
is otherwise related to an in-service event or 
occurrence.

Previously unconsidered evidence received since the May 2000 
Board decision consists of photographs of the Veterans' arms, 
legs and hands; VA treatment records; private treatment 
records from Alabama Orthotics & Prosthetics, Inc.; pages 
from the Basic Field Manual on Defense Against Chemical 
Attack (submitted by the Veteran); an article entitled VA 
Extends Mustard Gas Benefits to Veteran's Buddies; an article 
entitled Determined Veteran Wins Disability Battle; an 
article entitled The VA's Sorry, the Army's Silent; an 
article entitled Raid on Bari; a February 2002 statement from 
a former service mate of the Veteran who identifies himself 
as a Ph.D. with the initials "P.F."; a statement from the 
Veteran's spouse, an April 1968 life insurance application 
medical certificate; a statement from a nurse familiar with 
the Veteran; a February 2005 statement from a former service 
mate of the Veteran; a transcript from a March 2005 Decision 
Review Officer (DRO) hearing; a newspaper article entitled 
Records of Draft Made Into Towels; copies of unit records for 
the October 1945; VA examination reports dated in May 2003 
and April 2005; and additional statements from the Veteran.

Additional statements from the Veteran include his 
description that his gas training experiences involved 
removing his mask and "other protection."  He recalls a 
training incident wherein the mustard gas canister 
accidentally exploded causing small droplets of an oily 
liquid on his hands, arms, wrists, neck and legs.  He was 
provided a pail of cold water and batches of white rifle 
cleaning patches, and told to blot rather than wipe off the 
mustard gas substance.  He also provided a list of former 
service mates he served with in Italy.

All the evidence listed above is "new" to the extent that 
it has not been submitted to VA before.  With respect to the 
issue of the Veteran's exposure to a vesicant agent, the 
Veteran's descriptions of his claimed exposure are cumulative 
of evidence previously considered by the Board in May 2000.  
His statements offer no new factual basis to warrant 
reconsideration of this issue as they are essentially 
cumulative of evidence previously considered by the Board.

The copy of an October 1945 unit record is not material as 
his whereabouts at that time are not relevant to any finding 
of fact necessary to decide this appeal.  See 38 C.F.R. 
§ 3.156(c).

The article entitled Raid on Bari and the February 2002 
service mate statement, pertaining to the German raid on 
Bari, are not material.  As determined by the Board in May 
2000, the Veteran was not present at Bari Harbor in December 
1943, at which time there is documentary evidence that 
vesicant agent exposure occurred during a German air raid.  
Both pieces of evidence fail to identify the date of the 
incident, and there is no documentary evidence of any 
exposure event at Bari other than the December 1943 event.  

In the February 2002 letter, P.F. reported that he 
experienced and saw the after effect of the bombing of the 
ship in Bari Harbor during World War II.  PF. stated that his 
"outfit was told that it was a very dangerous mustard gas."  
P.F.'s recollection of being told that the soldiers were 
exposed to a "very dangerous mustard gas" and his report 
that he saw the aftereffect of the bombing is not material to 
whether the Veteran was exposed to mustard gas at Bari Harbor 
because, as already explained, the Veteran was not present at 
Bari Harbor at the only time that a vesicant agent exposure 
occurred.  

Furthermore, P.F. does not state that he saw the Veteran 
exposed to mustard gas.  This is not material evidence.  

The information contained in the Basic Field Manual on 
Defense Against Chemical Attack is cumulative of SBCCOM's 
description of duties reviewed by the Board in May 2000 and, 
therefore, is not new.

The newspaper articles speaking to the history of DoD's 
chemical testing programs, and VA's adjudicative process with 
respect to vesicant agent claims, are also not "material" 
with respect to whether the Veteran was exposed to a vesicant 
agent.  The photographs submitted by the Veteran showing 
vitiligo involving his legs, hands and chest also does not 
establish his actual exposure to a vesicant agent.  The 
article reflecting that selective service records were 
destroyed is cumulative of the September 1963 letter from the 
Selective Service previously of record.  Similarly, the 
remaining evidence listed above offers no new factual basis 
to reconsider the issue of vesicant agent exposure.

With respect to the issue of the onset or causality of the 
Veteran's respiratory disorder, the lay statements from the 
Veteran and his spouse are cumulative of evidence previously 
considered, and rejected, in the Board's May 2000 opinion.  

The newly provided April 1968 medical certificate is evidence 
against the claim, as it reflects the Veteran's denial of a 
history of respiratory disorder in Box 14(d) of the 
questionnaire.  An August 27, 2002 VA clinical record noted 
"[the Veteran] has lung disease due to mustard gas exp."  
However, the Board has reviewed the context of this statement 
and finds that it clearly reflects a lay report of history 
provided by the Veteran absent any showing that the examiner 
was providing a medical opinion.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ("evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'")

None of this evidence submitted in support of the application 
to reopen provides a new factual basis suggesting that the 
Veteran's lung condition was incurred during, or aggravated 
by, his military service from October 1942 to June 1946, nor 
does it relate to whether mustard gas exposure has caused his 
lung condition.

The Board has considered the Veteran's opinion that he has a 
lung disorder caused by exposure to mustard gas.  The Veteran 
has not demonstrated that he has any knowledge or training in 
determining the etiology of pulmonary pathology.  In other 
words, he is a layman, not a medical expert.  The Board 
recognizes that there is no bright line rule that laypersons 
are not competent to offer etiology opinions.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting 
the view that competent medical evidence is necessarily 
required when the determinative issue is medical diagnosis or 
etiology).  Whether a layperson is competent to provide an 
opinion as to the etiology of a condition depends on the 
facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) drew from Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  
Id.  In a footnote in Jandreau the Federal Circuit addressed 
whether a layperson could provide evidence regarding a 
diagnosis of a condition and explained that "[s]ometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather 
than provide diagnoses, the reasoning expressed in Jandreau 
is applicable.  The Board finds that the question of whether 
the Veteran currently has a lung disorder due to possible 
exposure to some substance many years ago is a question too 
complex to be addressed by a layperson.  Hence, the Veteran's 
opinion of the etiology of any current lung disorder is not 
competent evidence and thus cannot form the basis for 
reopening his claim.  

The Board further notes that the Veteran previously alleged 
respiratory symptoms while engaged with combat with the enemy 
that was considered, and rejected, by the Board in May 2000.  
Specifically, his claimed mustard gas exposure during a raid 
at Bari harbor was rejected as factually incorrect.  The 
provisions of 38 U.S.C.A. § 1154(b) do not provide him any 
benefit in his reiteration of combat service in an attempt to 
reopen his claim.

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a lung disorder 
due to mustard gas exposure.  The claim is not reopened.  
38 U.S.C.A. § 5108.  The evidence relevant to this issue is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Even if the Board were to reopen the claim, it is important 
for the Veteran to understand the service records, post-
service records, post-service treatment records, and the 
medical evidence as a whole provides significant evidence 
against this claim, outweighing his statements and the 
evidence he has submitted.  His history of smoking can not be 
ignored by the Board, along with a medical history that 
provides strong evidence against the Veteran's contention 
that he has had this problem since he was discharged from 
service more than 50 years ago.  On a factual basis, if the 
Board reopen the claim, it would be denied due to 
overwhelming evidence against this claim, including evidence 
that directly contradicts the Veteran's statements regarding 
having this problem since his discharge from service. 

B.  Heart condition

Of record is an October 1963 rating decision denying the 
Veteran's claim for entitlement to service connection for a 
heart disorder.  Although the service treatment records 
showed one complaint of "pains in the heart," there was no 
cardiac diagnosis made and no chronic disability shown in 
service.  Further, there was no post-service evidence of 
heart disease found including a September 1963 VA examination 
conducted specifically for this purpose.  

The October 1963 rating decision states, after a listing of 
facts or findings, "HEART CONDITION, not found on last 
exam."  In the letter notifying him of the decision he was 
told "[a]lthough you were treated in service for heart 
condition, no residuals are shown by the evidence we now 
have."  Thus, the basis for that first denial of his claim 
was absence of a then current heart disability.  

The RO denied applications to reopen in May 1990 and February 
1994, the latter of which was appealed and subsumed by a 
Board decision in August 1998, which determined that new and 
material evidence had not been submitted to reopen the claim.  

Hence, in order to reopen his claim for service connection 
for a heart disability, the evidence submitted since the last 
final denial must be new and must tend to prove that he has a 
heart disability.  

Evidence of record since the Board's August 1998 decision 
includes VA clinical records, a September 1999 VA report 
examination and all the evidence listed above, in the 
discussion of his claim for service connection for a lung 
disability, as being before the Board in May 2000 and 
thereafter.  

The Veteran submitted evidence to reopen his claim for 
service connection for a heart condition in December 2003.  
Because the claim was filed after August 29, 2001, the 
current definition of what constitutes new and material 
evidence must be applied.

The September 1999 VA examination report confirmed a 
diagnosis of generalized arteriosclerosis with 
cardiomyopathy, significant arrhythmia and coronary 
insufficiency.  This new evidence shows that the Veteran 
does, as of 1999, have a heart condition.  Hence, the Board 
will reopen the claim.  The Board now turns to the merits of 
that claim.  

None of medical evidence of record includes any competent 
evidence suggesting that the Veteran currently manifests a 
heart condition that was incurred during, or aggravated by, 
his military service from October 1942 to June 1946, 64 years 
ago.

On that original August 1963 application for service 
connection, the Veteran claimed that he had been rejected for 
military service by the U.S. Air Force in 1941 due to 
rheumatic heart disease.  He claimed that his heart disease 
was aggravated during his period of service with the Army.  
He reported in-service treatment for heart problems at the 
Station Hospital at Ft. Huachuca in May 1943, the Station 
Hospital at Ft. McClennan, Alabama, in December 1943 and the 
U.S. General Hospital in Leghorn, Italy in June 1944 as well 
as private treatment in 1943.  

Notably, the National Personnel Records Center was unable to 
locate any these claimed records.

Of record is a May 1942 entrance examination indicating a 
normal clinical evaluation of his cardiovascular system.  
This tends to show that the Veteran had no heart disease or 
residual of injury at entrance into service and is evidence 
against his contention that he entered service with a 
preexisting heart condition.  This evidence the Board finds 
more probative of whether he had a preexisting heart 
condition than the Veteran's statements, as this evidence is 
based on medical expertise rather than the Veteran's memory 
from more than 50 years ago.  

In October 1943, the Veteran was seen with complaint of 
"pains in my heart."  An evaluation noted that he described 
pain about 1-inch to the right of his left nipple that was 
present with lifting and upon awakening.  Examination showed 
no murmur and normal heart sounds.  It is unclear as to 
whether an ordered electrocardiograph was performed.  On his 
separation examination in February 1946, the only significant 
history reported by the Veteran was a shrapnel injury to the 
right shinbone.  Examination indicated a normal clinical 
evaluation of his cardiovascular system.  A chest x-ray was 
negative.

These service records tend to show that the Veteran had no 
heart disease or injury during his active service.  His lone 
report of pain was investigated in October 1943, no further 
complaints of symptoms followed, and at the time of his 
separation from service the evidence shows that he had no 
heart disease or injury.  This is evidence against the 
Veteran's claim because it tends to show that there was no 
onset of heart disease during his active service.  

The next mention of a heart disability comes seventeen and 
one-half years after the Veteran separated from active 
service and, even then, is not evidence of heart disease but 
rather his claim for disability benefits for what he believed 
to be heart disease.  

On VA examination in September 1963, the Veteran reported 
being unaware of prior treatment for rheumatic or scarlet 
fever.  He reported being hospitalized for one week in 1944, 
while stationed in Leghorn, Italy, for study of a heart 
murmur.  He had no hospitalizations or treatment since then 
except for low back and shoulder symptoms.  He was not taking 
any medications.  He did endorse current symptoms of anterior 
left chest pain and shortness of breath.  An examination of 
the cardiovascular system was unremarkable.  A chest x-ray 
examination was negative.  The examiner found no evidence of 
heart disease.  This examination report is more evidence 
against the Veteran's claim because it tends to show that, 
even over 17 years after separation from active service he 
had no heart disease.  

As between the Veteran's belief that he had heart disease in 
1963 and the examination results, the Board finds the 
examination results more probative because these were based 
on the expertise of the medical professional and physical 
examination, as opposed to the Veteran's opinion which for 
which he offered no support.  

This evidence from 1963 precludes a grant of benefits based 
on a chronic disease presumption.  

Post-service VA medical records first reflected that the 
Veteran sought treatment for an episode of sharp left-sided 
chest pain with radiation and numbness in the left arm in 
June 1986.  He was given a diagnosis of questionable coronary 
artery disease (CAD) and myocardial infarction (MI), but a 
conclusive diagnosis was not provided as the veteran refused 
hospitalization.  He was hospitalized for similar symptoms in 
February 1990 which resulted in a diagnosis of atypical chest 
pain.  At that time, he was given a prescription of 
Nitroglycerin ointment.  He was treated for newly diagnosed 
hypertension in 1994.  Thus, as late as 1986, there was no 
clear diagnosis of heart disease.  Even if this was the first 
symptom of some later diagnosed disease it still comes four 
decades after his separation from active service and is not 
evidence of heart disease during service, within any 
presumptive period, or as the result of any inservice event.  

In August 1997 the Veteran provided testimony at a hearing.  
He alleged the following:  That he had initially rejected 
from service due to a heart murmur; later registered for the 
draft and when his number came up he was inducted without any 
problems; became tired, weary, and experienced chest pain in 
boot camp but kept on going; was treated in Italy and placed 
on light duty because of the way his heart sounded; and went 
on sick call for annoying chest pains and was placed on 
medication.  

He also testified that he sought treatment for the first time 
post service in 1963, nearly 20 years after service.  As to 
what that treatment yielded, he testified that he was told 
"that he had "a leaky valve, you got a damaged valve, you 
got, there's blood leaking, you got a weak chamber or 
something in your heart" but that there was no specific 
diagnosis.  He testified that he was given medication in 1963 
and was on the medication for a year and it stabilized his 
pain.  As of 1997 he was not currently on heart medication.  
He remarked that he had been hospitalized ten years 
previously for some testing but was never given a definitive 
diagnosis.  

The Veteran's account of treatment for heart disease in 1963 
is unbelievable given that the Veteran was examined by VA in 
1963 and found to have no heart disease and did not mention 
any 1963 treatment until 1997.  Such factual misstatements by 
the Veteran not only provide evidence against this claim, but 
against all claims. 

A statement from the Veteran's mother recalled concerns that 
the Veteran might have had a heart problem as child.  She 
recalled, from letters written by the Veteran, that the 
Veteran had serious problems with chest and heart pains in 
service, and that he had persistent problems with breathing, 
coughing and wheezing following his return from service.  She 
recalled the Veteran telling her that he underwent gas 
training in Alabama, including mustard gas.

A statement from a registered nurse (R.N.), RN, who had known 
the Veteran before and after service, attested to her 
knowledge that the Veteran complained of heart problems in 
service which began after gas training in Alabama.  "E.D.", 
a service mate of the Veteran's, recalled in a February 2005 
letter that during basic training and combat, the Veteran had 
difficulty with walking and marching due to foot pains and 
that the Veteran frequently complained of severe chest pains, 
aches and pains in his feet and other aches and pains 
throughout his body.  

The statements of the Veteran, his mother, E.D., and the R.N. 
do not add any measurable weight favorable to the Veteran's 
claim.  The statements come many years after service.  Given 
the timing of the statements as well as the content, the 
statements amount to nothing more than an acknowledgment that 
the Veteran has believed for quite some time that he has had 
a heart disability with onset during service and had told 
others of chest pains.  

E.D.'s statement that the Veteran complained of chest pains 
during service must be taken in the context of the entire 
letter, including that the Veteran complained of aches and 
pains throughout his body.  This tends to show only that the 
Veteran was vocal as to any discomfort he experienced; it is 
not evidence that he had heart disease during service.  

The September 1999 VA examination report confirmed a 
diagnosis of generalized arteriosclerosis with 
cardiomyopathy, significant arrhythmia and coronary 
insufficiency.  That the Veteran has these conditions, first 
diagnosed fifty three years after separation from service, is 
not evidence that the conditions had onset during service or 
are due to his service.  None of the medical evidence 
suggests that the Veteran currently manifests a heart 
condition that was incurred during, or aggravated by, his 
military service from October 1942 to June 1946, many decades 
ago.  

In a December 2003 writing, the Veteran referred to an 
enclosed April 1968 insurance application form which he 
characterized as clearly showing that an Army Air Corps 
physical examination in 1940 disclosed a heart murmur.  That 
application, signed by the Veteran and a physician, documents 
his report that he had never been rejected from military 
service due to physical or other impairment.  He did indicate 
his belief that he had a heart murmur, but in an explanation 
section it is written that a 1940 Air Force physical 
disclosed a murmur but a 1941 Army examination failed to 
disclose any heart condition and the Veteran had service with 
the Corps of Engineers until 1946.  

This 1968 application is not itself a 1940 examination report 
and there is no evidence that explanation was based on the 
physician's inspection of a report dated in 1940 as opposed 
to a Veteran provided history of a 1940 examination.  Given 
that there is nowhere in the record a 1940 report, it simply 
does not follow that the physician who signed the 1968 
application had access to a 1940 examination report.  Hence, 
this 1968 document does not show that the Veteran had a heart 
murmur in 1940 but only that he reported such in 1968.  

Moreover, the Board finds that this document is evidence 
against the Veteran's claim because it tends to show that as 
of 1968 a physician determined that the Veteran had no heart 
condition during service.  

The lay evidence referring to chest symptoms in service have 
not been considered but, when weighed against the objective 
documented evidence, do not shift the weight to any 
significant degree toward the Veteran's favor.  The Board is 
aware that a person identified as an R.N. offered a 
statement, but on inspection, that statement is not a medical 
opinion but only her report of what the Veteran told her.  
The fact that she is a nurse does not elevate her statement 
to a medical opinion.  

With regards to the SBCCOM letters, these documents describe 
the training practices and state that the Veteran may have 
participated in them.  They did not state that he was exposed 
to mustard gas during service.  In fact, the April 1999 
letter states that the information provided was not a 
confirmation that the Veteran was exposed to mustard gas.  
Further, it did not indicate that the heart disorder was 
caused by this exposure.

Post service prescriptions of Nitroglycerin ointment and the 
unit records from service do not tend to show that the 
Veteran had heart disease during service or that any current 
heart disease is due to service.  

In his May 2002 letter, the Veteran described training which 
he asserts included exposure to mustard gas, he stated as 
follows:  

After this training I was sent overseas 
and served with the infantry in combat.  
It was here that my heart and chest 
problems really intensified.  The heart 
palpations and irregular heart beats 
increased with almost constant pain.  
There was nothing one could do in combat 
but keep going and seek local medical 
help.  

If the Board assumes that the Veteran had chest pain or chest 
problems during combat, regardless of whether the Veteran 
experienced chest discomfort or what he interpreted as 
irregular heart beats while in combat, the more probative 
evidence shows that he did not have heart disease or a heart 
disability until many decades after service.  His report of 
sensations he experienced is outweighed by the clinical 
evidence of record.  

Application of 38 U.S.C.A. § 1154(b) relieves the Veteran of 
providing some other evidence to show that he had these 
sensations during combat.  As treatment records include his 
report of chest pain in a clinical setting, his report of 
chest pains during combat does not add anything significant 
to the evidence of record.  

Additionally, the Board finds as fact that the Veteran was 
not exposed to mustard gas or any vesicant agent during 
service.  His accounts of such exposure, as noted in the 
section of this document in which the Board discusses his 
lung disability, are inconsistent and show that the Veteran 
has no knowledge of any such exposure.  For example, he 
reported that his knowledge of gas attack in Bari, Italy came 
from an alert which he assumed was related to a possible gas 
attack, but he saw no one with any signs of mustard gas 
exposure, but then he reported that he had globules of 
mustard agent on his skin during the raid.  These are 
contradictory accounts.  The Veteran was not at Bari, Italy, 
during the only recorded attack with such agents.  He also 
added to the alleged exposure, referring to exposure from 
removing a gas mask and another incident of an exploding 
canister.  

These reports, coming as they did and with the 
inconsistencies, are not credible.  There is no other 
evidence that this Veteran was exposed to such agents.  38 
U.S.C.A § 1154(b) is not applicable to his report because his 
report is not consistent with the circumstances of his combat 
service - he was not at the location during any combat 
service at a time when the agent was used.  Hence, the Board 
finds that he was not exposed to such agent or agents during 
service.  

In summary, the evidence is against a finding that the 
Veteran had heart disease during service, there is no 
evidence of heart disease manifesting within one year of 
separation from active service, the evidence is against a 
finding that the Veteran was exposed to mustard gas or other 
such agent during service, and the evidence is against a 
finding that the Veteran's heart disease is related to his 
active service.  Hence, the appeal as to this issue must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102 (2009).  

C.  Flat feet, left ankle, right knee, dermatitis

The Veteran essentially alleges that his flat feet became 
symptomatic during difficult walking and marches during 
service.  In March 2005, he testified to having flat feet as 
a child, and that his feet became persistently symptomatic 
during basic training.  He recalls being called "Flat Foot 
Floogy" by his service mates.  "E.D.", a service mate of 
the Veteran recalls that, during basic training and combat, 
the Veteran had difficulty with walking and marching due to 
foot pains and that the Veteran frequently complained of 
severe chest pains, aches and pains in his feet and other 
aches and pains throughout his body.  This individual was 
convinced that the Veteran was flat footed.  He also reported 
his understanding that the Veteran was drafted with flat 
feet.  

With respect to his left ankle disability, the Veteran 
alleges a left ankle injury during combat situations for 
which he received field treatment and returned to duty.  In 
March 2005, he testified to having some left ankle pains 
prior to entering service.  His left ankle first became 
symptomatic during basic training for which he was prescribed 
painkillers.

With respect to his right knee disability, the Veteran 
described injury to his right leg with shrapnel wound 
occurring below the right knee bone.  In March 2005, he 
referred to having a right knee wound.  He also indicated 
that his symptomatic foot disability in service aggravated a 
right knee disorder.

With respect to his skin disorders, the Veteran alleges that 
his non-commisioned officers gas training during service has 
resulted in a chronic skin disorder.  He asserts that his 
exposure to vesicant agents during training exercises caused 
scarring and blistering of his skin.  As indicated above, he 
recalls a training exercise at Fort McClellan wherein his 
skin was burned from an oily substance.  He also describes 
scars on his throat, chest and legs when he was exposed to a 
gelatin-like/globule substance containing mustard gas during 
a German air raid at Bari Harbor in "October 1944."  

In March 2005, he stated that his skin spots occurred as a 
result of mustard gas burns incurred during gas chamber 
testing.  He initially testified that the skin spots first 
showed upon the late 1950's, but later stated that the spots 
had been there following the gas testing exposure.  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran's post-service medical records 
show current treatment for bilateral pes planus, DJD of the 
right knee, DJD of the left ankle, dermatitis and vitiligo.  
Thus, the Veteran has established the existence of current 
disabilities.

The Veteran's service treatment records include a May 1942 
entrance examination report showing normal clinical 
evaluations of the skin and feet with no musculoskeletal 
defects.  On August 11, 1945, the Veteran was seen for a skin 
condition involving his face and neck.  The initial diagnosis 
was listed as chronic, multiforme erythema, cause 
undetermined.  Later that day, the diagnosis was changed to 
acute dermatitis of the face and neck, cause undetermined.  
He apparently did not report back for treatment and the 
diagnosis remained as acute dermatitis.  

On his separation examination in February 1946, the only 
significant history reported by the Veteran was a shrapnel 
injury to the right shinbone.  Examination of his skin was 
significant only for a shrapnel scar of his right leg.  His 
feet were normal and he had no musculoskeletal defects.  

Overall, Veteran's service treatment records provide highly 
probative evidence against the claims.  The Board has not 
ignored the statement from E.D., but that statement is of 
very little probative value.  His understanding that the 
Veteran was drafted with flat feet is contrary to the 
entrance examination report and the separation examination 
report, both of which show that the Veteran's feet were 
normal.  That E.D. states that he recalls that the Veteran 
complained of foot pain is not particularly probative that he 
suffered from flat feet, as opposed to merely sore feet.  
Furthermore, this report must be taken in the context of what 
else E.D. reports - that the Veteran complained of aches and 
pains throughout his body.  This tends to show no more than 
that the Veteran complained of aches and pains, not that he 
had any specific disease or injury.  

Post-service, the initial VA examination in October 1963 
reflected a negative clinical evaluation of the skin.  There 
were no complaints or findings relating to disability of the 
feet, left ankle, and right knee; the report listing "N." 
next to musculo-skeletal system, which indicates to the Board 
that the examiner at least considered that system but found 
nothing of importance.  

Furthermore, although the Veteran provided a narrative 
history, including such details as circumcision as an infant, 
he not only did not report any history of knee, skin, ankle, 
or foot problems and the report states under such history 
"No GI or GU or abd or musculo-skeletal or skin or sensory 
or respiratory symptoms."  This is highly probative evidence 
against the claims because it tends to show that when 
examined some seventeen and one half years after service the 
Veteran not only did not have any of these conditions, but he 
reported no history of such conditions, providing highly 
probative factual evidence against his own claims that the 
Board finds to be particularly probative in this case. 

An April 1968 life insurance application medical certificate 
included the Veteran's denial of any current disease, 
disorder or deformity.  He specifically denied a history of 
arthritis, rheumatic fever, or any disease or deformity of 
the bones, muscles, joints or skin.  This is highly probative 
evidence against the claims for the same reason as just 
stated with regard to the 1963 report.  

The post-service medical records first reflect the Veteran's 
VA treatment for left ankle pain in July 1985, assessed as 
degenerative joint disease based on an x-ray examination 
showing questionable bony spurring at the left medial 
malleolus.  A December 2000 VA x-ray examination demonstrated 
tibiotalar degenerative joint disease of the left ankle.  In 
June 2002, a VA clinician provided an assessment of left 
ankle pain that was probably contributed to by pes planus 
with eversion deformity.  

The post-service medical records first reflect t VA treatment 
for right knee swelling in July 1995.  Subsequent medical 
records established a diagnosis of right knee degenerative 
joint disease /osteoarthritis.

The post-service medical records first reflect the Veteran's 
VA treatment for an itching rash in July 1995.  In March 
1997, the Veteran was referred for VA dermatology 
consultation due to a "rash" of eight months duration.  One 
examiner offered an assessment of dermatitis while the 
referring physician described hypopigmented lesions that 
resembled vitiligo.  An August 1997 dermatology consultation 
included the Veteran's report of "white patches x < 1 year 
started medicine called 'cats claw' for back pain."  The 
examiner diagnosed vitiligo.  

An April 2005 VA skin examination recorded the Veteran's 
history of mustard gas exposure causing lightening of the 
skin and scarring on his arms, legs and central chest area.  
The examiner diagnosed hypopigmented confluent macular scars 
secondary to mustard gas.  The Veteran denied any disability 
attributable to dermatitis.

The post-service medical records first reflect VA treatment 
for bilateral foot pain, diagnosed as questionable flat feet, 
in April 2000.  A diagnosis of pes planus was subsequently 
confirmed.

The Board must again note that the lapse of many years 
between the Veteran's separation from service and the first 
treatment for the claimed disorders weigh against his claims.  
The Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding claims for VA 
disability benefits.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The post-service medical evidence provides no link whatsoever 
between the Veteran's current flat feet, left ankle, and 
right knee disabilities, and his period of active service in 
the military.  The Board finds these medical records to be 
entitled to great probative weight.  

The Veteran's assertions of combat injuries to the left ankle 
and right knee, as well as combat aggravation of foot 
symptoms, is not persuasive given his overall unreliable and 
contradictory recollections of in-service and post-service 
events.  Notwithstanding, even assuming such assertions are 
true, the presumption of 38 U.S.C.A. § 1154(b) only relates 
to the question of service incurrence, it does not relate to 
questions of whether the Veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.  See generally, Brock, supra.  There 
is no medical nexus evidence in this case.

The post-service medical records, overall, provides evidence 
which can only be described as completely undermining the 
Veteran's statements to the Board, not only providing 
evidence against these claims, but all claims, and they 
undermine the Veteran's overall credibility and his 
recollection of events at they occurred in service many years 
ago. 

There is a medical diagnosis of hypopigmented confluent 
macular scars secondary to mustard gas by a VA examiner in 
April 2005.  However, the Board finds that this opinion has 
no probative value as it is based upon the Veteran's 
assertions that such skin disorders were present in service 
after his mustard gas training.  The Board rejects this 
assertion of fact as contradicted by the medical examinations 
performed at the time of separation from service, the 
negative skin examination during a September 1963 VA 
examination, the Veteran's denial of skin disease history 
during an April 1968 life insurance examination, and the 
Veteran's report to a VA examiner in August 1997 that the 
condition had been present for less than one year.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion 
can be rejected if the based on a rejected factual basis).  
There is also no competent evidence of a connection between 
the Veteran's current dermatitis and the one treatment he 
received while serving in the military many years ago.

Furthermore, as the Board has already explained, the evidence 
is against a finding of full body exposure to mustard gas 
during combat service.  Specifically, the Veteran has claimed 
to have been so exposed at Bari but the record shows that he 
was not at that location during the only time that vesicant 
agents were deployed there in a German air raid.  None of the 
evidence submitted by the Veteran establishes his presence in 
Bari in December 1943.  Furthermore, he has provided 
completely contradictory accounts as to whether a vesicant 
agent was released during his presence at Bari.  
Additionally, as explained above in a previous section of 
this decision, the Veteran is not credible as to his accounts 
of mustard gas exposure at any time during service.  

The conflicts with the Veteran's many statements are clear.  
At one end of the spectrum, he has denied actual knowledge of 
release of a vesicant agent or that any service personnel 
were actually injured.  On the other end, he has described 
globules of mustard gas agent which burned his skin.  
Additionally, he has also attributed his skin scarring to an 
incident during his gas training rather than, or possibly in 
addition to, the event at Bari.  Quite simply, the Veteran's 
allegations of mustard gas exposure are not credible or 
consistent with the overall evidence of record.

On this record, the Board finds that the preponderance of the 
lay and medical evidence of record establishes that all of 
the Veteran's claimed disorders first manifested many years 
after service and have not been persistent or recurrent since 
service, as demonstrated by the February 1946 separation 
examination, the September 1963 VA examination, and the April 
1968 life insurance examination.  The Veteran's assertions to 
the contrary are not deemed credible as they are inconsistent 
with the overall evidence of record.  Both service and post-
service medical records provide evidence, overall, against 
these claims.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  The appeals, 
therefore, are denied.

As the claim of service connection for bilateral flat feet is 
denied, there is no legal basis to award service connection 
for a left ankle disability on a secondary basis.  It appears 
that he may also be relating his right knee disorder to his 
bilateral flat feet also.  Any secondary claims premised as 
being proximately due to bilateral flat feet have no legal 
merit as the underlying claim is not subject to service 
connection.  

Increased rating

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Service connection for PTSD was established in a rating 
decision dated in June 2003 and the RO assigned a 30 percent 
disability rating.  In October 2004 the Veteran filed a claim 
for an increased rating.  In a rating decision dated in March 
2010, the RO assigned a disability rating of 70 percent for 
the Veteran's PTSD, effective in July 2009.  

For service-connected mental disorders, including PTSD, a 30 
percent rating is warranted when the disorder is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2009).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may be assigned for separate 
periods of time based on the facts found; a practice known as 
assigning "staged" ratings."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

In May 2009, the Veteran's attorney submitted copies of a May 
2003 VA examination report and argued that the report 
indicated that the Veteran should be assigned a 70 percent 
rating effective back to "the time of this continuously 
prosecuted application for an increase February 2003."  

Of note is the Veteran's attorney inaccurately characterizes 
the PTSD issue as a claim for an increase continuously 
prosecuted since February 2003.  The Veteran filed a claim 
for service connection for PTSD in February 2003.  Service 
connection was granted in a June 2003 rating decision and 
mailed to the Veteran in July 2003.  His year to file a 
notice of disagreement with that decision expired in July 
2004.  38 U.S.C.A. § 7105(c).  

The first mention by the Veteran or any representative of the 
Veteran, as to his PTSD following the July 2003 letter, is a 
writing received in October 2004 in which the Veteran stated 
"I would also like to file a new claim for an increase in my 
service connected disability compensation for PTSD."  

Hence, under VA law, the Veteran does not have a 
"continuously prosecuted application for an increase 
February 2003."  

The Veteran's attorney seeks to file a notice of disagreement 
with the June 2003 decision, long after expiration of the 
time for such a filing.  The evidence from the May 2003 
examination report is not a basis for granting a 70 percent 
rating for the claim on appeal.  To find otherwise would 
vitiate the finality of the June 2003 rating decision.  

In the May 2009 joint motion the Parties agreed that VA 
examiner's notations that the Veteran displayed "occasional 
suicidal thought and ideation", "rage," "impatience with 
short temper," increasing irritability and anger 
outbursts," and that there was evidence that the Veteran 
assaulted his spouse which tended to support an increased 
compensation benefit, that of a 70 percent rating.  2009 
Joint Motion at 2-3.  

Turning to the assault referenced in the joint motion, the 
Board notes that of record is a statement signed by the 
Veteran's spouse and dated in March 2003 in which she 
reported that the Veteran vented on his children and that he 
assaulted her, breaking her nose in two places.  She stated 
that her children were distressed by this and that hospital 
physicians refused to help her if she did not fill out a 
police report but that she feared for her children so she 
left and sought care from a private physician.  

The Veteran's spouse did not state when the Veteran's 
physical abuse of her occurred.  As she referred to fear for 
her children, it follows that the Veteran perpetrated the 
domestic violence long before he filed his claim for service 
connection for PTSD.  On a factual basis, this is shown by 
his report during a September 2008 VA examination that his 
youngest child was 46 years old.  Hence, this report of 
domestic violence decades prior to the Veteran's filing of a 
claim for service connection for PTSD is of no probative 
value as to the extent of disability suffered by the Veteran 
from PTSD during the relevant period on appeal.  

The Board will not address the issue apparently raised by the 
parties of the Joint Motion that physical abuse of a spouse 
or of children is, or should ever be, a legitimate basis for 
granting additional government compensation. 

Regarding the Veteran's statements of "occasional suicidal 
thought and ideation", "rage," "impatience with short 
temper," increasing irritability and anger outbursts", as 
noted above, the Veteran's statements and his history of 
events are entitled to very low probative value, for reasons 
cited above. 

Treatment records from December 2003 include findings of no 
suicidal or homicidal ideation present on examination, that 
the Veteran's insight and judgment were good, he had an 
euthymic mood, and his affect was pleasant, full range, and 
appropriate.  The clinician assigned a GAF score of 70.  This 
is evidence against assigning a rating higher than the 30 
percent assigned.  

The Veteran's April 2005 VA PTSD examination provided that 
the Veteran's GAF score was 60.  The examination showed that 
his PTSD symptoms had a significant impact on his 
relationship with his spouse, secondary to his being more 
nervous, anxious, impatient, and short-tempered.  The Veteran 
reported that his relationships with peers had deteriorated 
over the years since his first diagnosis of PTSD and that he 
has frequent nightmares and flashbacks triggered by war 
movies or discussion of war in general and therefore had to 
increasingly avoid war movies and television shows with war-
related content.  

The examiner described the Veteran's affect as "somewhat 
dysthymic" and reported a logical and goal-directed thought 
process with no tangentiality or circumstantiality.  The 
Veteran denied paranoia and hallucinations; his insight and 
judgment were reported as "fair."  The examiner stated that 
there was no looseness of association or flight of ideas.  
Thought content was negative for suicidal or homicidal 
ideation, intent, or play, but did contain some passive 
thought of death from time to time.  

Under a section labeled "DIAGNOSTIC IMPRESSION" the 
examiner listed, under AXIS IV, that the Veteran had 
increased stressors involving decreased social interaction", 
"increasing irritability and anger outbursts, and increasing 
flashbacks."  The Board has also considered the statements 
in earlier evidence of "occasional suicidal thought and 
ideation" and acknowledges that the Veteran has reported 
rage, impatience, and a short temper.  

The April 2005 VA PTSD evaluation does not show that the 
Veteran met the criteria for higher than a 30 percent 
evaluation.  Specifically, the evidence does not show that 
that there was reduced reliability and productivity due to 
such symptoms as, for example, flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory.  
In fact, the examiner specifically denied circumstantial 
speech.  While difficulties were noted (providing the basis 
for the 30 percent evaluation) reduced reliability and 
productivity, overall, were not indicated.  Assignment of a 
GAF score of 60 indicates moderate symptoms at worse as this 
is the endpoint for the category of moderate as opposed to 
some mild symptoms.  Hence, the 30 percent rating is 
appropriate but the evidence does not show that disability 
approximates any higher rating.  

Similarly, even if the Veteran does have impaired impulse 
control, such does not meet the criteria for a 70 percent 
rating, or for that matter a 50 percent rating.  Finding a 
symptom that happens to be listed in the criteria for a 
higher rating does not automatically satisfy the criteria for 
a higher rating.  It is the effect of the impaired impulse 
control, or of any other symptom, on his occupational 
functioning and the pervasiveness of deficiencies that are 
determinative of a 70 percent rating.  This is not shown by 
the 2005 examination or any other evidence up to this point.  

In short, the April 2005 PTSD examination is entitled to 
great probative weight and is unfavorable on the issue of 
whether a rating higher than 30 percent is warranted for 
disability resulting from the Veteran's PTSD.  
 
The Board finds that the post-service medical records fully 
support, as a whole, the findings of the April 2005 VA 
examination and provide evidence against this claim.  For 
example, a May 2004 VA clinical record noted that the Veteran 
is "seldom bothered by dreams."  "[S]table" PTSD is 
indicated.  Reduced reliability and productivity is not, 
overall, indicated due to PTSD.  

The more recent VA clinical records covering the period after 
the 2005 VA examination reflect continued complaint of guilt 
with some worsening of flashbacks, intrusive memories and 
disturbed sleep which improved somewhat with an increased 
dosage of medication.  He was reported as having some 
depression as well as possibly underreporting symptoms due to 
his stoic attitude.  Nonetheless, a January 2007 depression 
screen was entirely negative, and his primary care provider 
at that time noted that the Veteran "is doing well in 
regards to PTSD."  VA psychiatry clinic notes from 2008 
document the Veteran's report of stress related to financial 
problems and stress due to frustration waiting on a decision 
on his VA claims.  He reported continued nightmares and sleep 
disturbance.  A GAF score of 50 was assigned.  Treatment 
notes from between 2005 and September 2008 document reports 
of sleep disturbance and anxiety but also note that the 
Veteran denied homicidal and suicidal ideation, denied 
significant or severe depression, and had only "some" 
stress related to family matters.  The evidence between April 
2005 and September 2008 does not show that a rating higher 
than 30 percent is warranted during that time period.  

Additionally, the Board notes that symptoms reported by the 
Veteran during the April 2005 examination are not consistent 
with those he reports during treatment, as noted above, but 
rather are more severe.  For example, he indicates being 
seldom bothered by dreams in treatment, but then cites 
frequent nightmares during the examination.  These 
inconsistencies draw into question the credibility of his 
report in the context of a VA examination for compensation 
and pension purposes.  In that context there is an obvious 
motivation, an interest in obtaining additional financial 
benefits, for exaggerating his symptoms.  This is as opposed 
to a treatment context where there is no obvious motivation 
to provide other than an accurate account of his symptoms.  

On September 5, 2008, the Veteran again underwent a VA 
examination with regard to his PTSD.  Although the claims 
file and medical records were not reviewed, the examiner 
interviewed the Veteran and therefore, the examination report 
provides evidence as to the extent of disability and symptoms 
suffered by the Veteran on the date of the examination.  The 
Veteran reported chronic suicidal ideation, that had been 
married since 1947 and had 6 children, the youngest of which 
was 46 years old.  He reported that he felt "down all the 
time."  He also indicated the propensity to get in 
altercations with his spouse and that he has panic attacks, 
although he could not specify the frequency of the panic 
attacks.  

The examiner stated that the Veteran was moderately to 
severely impaired with regard to psychosocial functioning.  
Speech was clear, coherent, and unremarkable, affect was 
appropriate, mood was agitated - he became tearful, attention 
was intact as was orientation in three spheres, thought 
content was unremarkable, thought process was rambling with 
circumstantiality, he had no delusions, his judgment was such 
that he understood the outcome of behavior, insight was such 
that he understood that he has a problem.  The Veteran 
reported that he wakes up at 2 with related hallucinations, 
but also reported that there were no persistent auditory 
hallucinations.  The Board understands his report of waking 
up at 2 with hallucinations as nightmares.  He had no 
homicidal thoughts but chronic passive suicidal ideation.  
Impulse control was fair and the Veteran denied episodes of 
violence but reported irritability.  He reported that he 
recently had been hearing a voice when he wakes up at night - 
again this the Board interprets as a nightmare from the 
context of the Veteran's report.  Memory was normal.  The 
examiner assigned a GAF of 52.  

In October 2009, the Veteran again underwent a VA PTSD 
examination, this time including a review of the Veteran's 
claims file.  The examiner noted that a VA treatment note 
indicated that on July 31, 2009, the Veteran threatened to 
kill his wife and the issue of a psychiatric admission was 
raised.  However, the examiner reported that his wife hid his 
gun because of frequent threats and it is not believed that 
he really intended to act, but precautions were taken.  

The Veteran reported a close relationship with his children 
and grandchildren.  He also reported that he has some 
acquaintances in the area but that his friends are dying out.  
As to activities, he reported watching television and 
reading.  The examiner stated that the Veteran has moderately 
severe psychosocial impairment.  

Speech was spontaneous clear, and coherent, attitude toward 
the examiner was cooperative and attentive, affect was 
constricted and appropriate, mood was dysphoric, attention 
was intact, he was oriented in three spheres, thought process 
and content were unremarkable, he had no delusions, his 
judgment depends on his mood and anger, insight is fair.  He 
had sleep impairment amounting to waking up with nightmares.  
He has obsessive ritualistic behavior described as 
obsessively going through his boxes of records collected for 
the VA benefits process.  He also reported panic attacks 3 to 
4 times per week which last up to 30 minutes and are 
triggered by thoughts of the future.  He has had homicidal 
ideation but not presently.  Impulse control is fair and 
frequently depends on his anger.  He has the ability to 
maintain personal hygiene.  He reported that he has heard a 
European or Jewish voice.  Memory is normal.  

The Veteran last worked four years prior to the examination 
and retired because he was eligible by age or duration of 
work.  The examiner assigned a GAF of 48.  

Answering specific questions, the examiner indicated that 
there was not total occupational and social impairment due to 
PTSD signs and symptoms but that PTSD signs and symptoms 
result in deficiency in judgment , thinking, family 
relations, work, and mood and that the Veteran has reduced 
reliability and productivity due to PTSD symptoms.  

The RO has assigned a 70 percent rating effective July 13, 
2009 (apparently a transposed date reflecting the Veteran's 
threat to murder his wife noted on July 31, 2009).  However, 
the Board finds that the evidence is at least in equipoise as 
to whether the criteria for a 70 percent rating was met as of 
the day of the September 5, 2008 examination.  

That September 2008 examination report includes the 
examiner's statement that the Veteran was moderately to 
severely impaired with regard to psychosocial functioning, 
had only fair impulse control, agitated mood, rambling and 
circumstantial thought process, and that the Veteran 
essentially reported that he was depressed all of the time.  

On balance, the Board finds that the evidence is at least in 
equipoise from the September 2008 examination as to showing 
deficiencies in thinking, mood, family relations.  The 
finding that the Veteran's judgment was such that he 
"understands the outcome of his behavior" is such a narrow 
finding at the limit of functional judgment as lead to Board 
to the conclusion that the claim cannot be granted or denied 
based on that finding.  Overall, the Board finds that this 
examination report shows occupational and social impairment 
with deficiencies in most applicable areas caused by the PTSD 
symptoms described in the report.  Hence, the criteria for a 
70 percent rating were met as of the September 5, 2008 
examination.  

The evidence is against a rating higher than 70 percent for 
disability resulting from the Veteran's PTSD for any period 
of time on appeal.  The 2009 examination report shows that 
the Veteran did not have total occupational and social 
impairment.  There is no evidence of gross impairment of 
thought processes or communication,  he does not have 
delusions or persistent hallucinations, although he 
apparently threatened his spouse with a gun the record shows 
that he is not in persistent danger of hurting himself or 
others.  He has always been oriented in three spheres, there 
is no showing of memory loss to the extent of loss of names 
of close relatives or the like, he has always been found to 
be able to maintain more than merely minimal personal 
hygiene, and there is no evidence of any inability to perform 
activities of daily living.  Hence, a rating of 100 percent 
for disability due to PTSD is not warranted.  

Also considered by the Board is whether referral for a rating 
outside of the schedule is warranted for the Veteran's 
disability resulting from PTSD.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Further,  the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 38 Vet. 
App. 218, 227 (1995).

In a more recent case, the Veterans Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Veterans Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

No evidence of record shows that the Veteran's PTSD results 
in a level of disability or in symptomatology not addressed 
by the schedular criteria.  His psychiatric disability is 
rated under criteria that are particularly inclusive, with 
the symptoms listed as representative but not a closed list.  
Thus, analysis of this case under the first step specified in 
Thun indicates that referral for extraschedular consideration 
is not warranted in this case, the Board need go no further 
in the analysis.  Referral is not indicated in this case.

However, as a matter of completeness, the Board notes that 
application of the second step specified in Thun also results 
in a finding that referral is not indicated.  The evidence 
does not show that the Veteran's PTSD, standing alone, 
results in  marked interference with employment or requires 
any hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  The Board is aware that the Veteran has been 
awarded a total rating for individual unemployability.  
However, this does not change the evidence which fails to 
show that the Veteran has ever had marked interference with 
employment due to his PTSD.  Under both the first or second 
step of the Thun analysis, referral for extraschedular 
consideration is not warranted.    

In summary, the Board finds that a 70 percent rating for 
disability due to PTSD is warranted from September 5, 2008 
forward.  To that extent the appeal is granted.  As to any 
change in the rating prior to September 5, 2008, the appeal 
is denied.  The evidence is also against a grant of 100 
percent for any period on appeal.  Likewise, the evidence is 
against referral for extraschedular consideration.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  General, not specific, notice is required 
by the VCAA, including the notice provided for claims for 
increased ratings.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed.Cir.2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) also require VA to provide notice with 
regard to assignment of an effective date and disability 
rating.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veterans 
Court clarified VA's duty to notify in the context of claims 
to reopen.  With respect to such claims, VA must both notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

VA provided the required notice in letters sent to the 
Veteran in January 2007, July 2009, September 2009, and 
November 2009.  This notice advised the Veteran of the 
evidence needed to substantiate all of his claims as well as 
his and VA's respective duties for obtaining evidence.  

In the January 2007 letter, the RO informed the Veteran that 
material evidence needed to reopen his claims for service 
connection for heart and lung disabilities meant evidence 
pertaining to the previous denial of those claims.  The RO 
informed the Veteran that both claims were previously denied 
for lack of a showing that those conditions were incurred in 
or aggravated by his service.  This is accurate with regard 
to the May 2000 decision in which the Board disallowed the 
claim for service connection for a lung disability.  Whether 
this is accurate with regard to the 1998 decision in which 
the Board denied service connection for a heart disability 
does not matter because the Board has reopened that decision, 
and thus the purpose of Kent notice in that regard has been 
met so no prejudice can have resulted to the Veteran.  While 
the RO incorrectly cited the current version of 38 C.F.R. 
§ 3.156 as applying to the lung condition, this error results 
in no practical harm to the Veteran as the standards for 
reopening are substantially similar for purposes of this 
decision.  See generally Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (explaining harmless error in the context of claims 
for VA disability benefits).  

In this case, the Board finds that the Veteran did not 
receive complaint notice prior to the initial adjudication of 
the claims.  With respect to his seeking additional VA 
compensation for service connected disability, the Veteran's 
statements of record, to VA examiners as well as argument 
presented on appeal, specifically speak to the effects that 
his service connected disabilities have had upon his work and 
activities of daily living.  With respect to his new and 
material claims, the Veteran has demonstrated an 
understanding of the actual evidentiary requirements as he 
has submitted evidence which he believes supports his 
assertions of mustard gas exposure as well as in-service 
incurrence and continuity of symptomatology thereafter.  

Similarly, the Veteran has argued the application of 
38 U.S.C.A. § 1154(b) with respect to his service connection 
claims and submitted evidence which he believes supports his 
assertions of in-service incurrence and continuity of 
symptomatology thereafter.  

Overall, the issuance of Supplemental Statements of the Case 
in September 2007 and March 2010 cured the timing defects.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case is sufficient to cure a 
timing defect).  The Board must also take into account RO 
letters dated January 2003, February 2004, January 2005, and 
June 2005 which provided VCAA notices during the course of 
the appeal which cover, in large part, the VCAA duties in 
this case.  

Overall, the Board finds that the Veteran has demonstrated 
actual knowledge of the evidentiary requirements for the new 
and material, service connection and increased rating claims 
on appeal.  On the facts of this case, the Board finds that 
the notice errors have not affected the essential fairness of 
the adjudications and have not resulted in any prejudicial 
harm to the Veteran.  

Most of the Veteran's service treatment records are presumed 
to have been destroyed in a fire at the NPRC.  In the joint 
motion, the Parties agreed  that there was no indication in 
the record that VA informed the Veteran of the types of 
evidence that he could provide in substitution for the 
missing service records.  May 2009 Joint Motion at 3.  This 
was the basis for vacating the April 2008 Board decision with 
regard to the Veteran's claims for service connection for 
lung and heart conditions due to exposure to mustard gas, 
flat feet, a left ankle disability secondary to flat feet, 
degenerative joint disease of the right knee, dermatitis due 
to mustard gas exposure, and one of the bases for vacating 
the decision as to whether an increased rating was warranted 
for PTSD.  Id. at 4.  

The Parties referred to alternate evidence, as follows:  

Regarding documents lost to fire, the 
VA's M21-1 Manual "proceeds to suggest 
various forms of evidence that may be 
considered in lieu of missing service 
medical records; the list of relevant 
items includes statements from medical 
personnel, VA military files, statements 
from service medical personnel, medical 
evidence from hospital, clinics and 
private physicians who treated veteran, 
letters written during service, 
photographs taken during service and 
buddy certificates or affidavits.  

Id. at 3-4.  

In July 2009, the Board remanded the matter instructing the 
RO to send another notice to the Veteran informing him that 
his service treatment reports were not available and advising 
him of the alternative types of evidence that may be 
submitted in support of his claims.  

In July, September, and November 2009 letters, the RO 
informed the Veteran that his military records may have been 
destroyed in a fire while in the possession of a federal 
department and asked him to fill out a form to help in the 
reconstruction of the records.  The Board realizes that the 
Veteran had already filled out such a form.  But, more 
importantly, in those letters the RO informed the Veteran to 
send treatment records related to his claimed conditions, 
specified that these could include statements from doctors, 
hospitals, and such.  The RO also informed the Veteran that 
he could send in statements from people who had witnessed how 
his claimed disabilities affected him.

The Board recognizes that instead of adhering closely to the 
instructions in the Board's July 2009 Remand and informing 
the Veteran of alternative types of evidence, the RO chose to 
send him a form which he had already filled out.  However, 
the list of types of evidence that the RO told him he could 
submit covered the gamut of items listed by the Parties in 
the joint motion, with the exception of "photographs."  
Hospitals, clinics, doctors, 'etc' includes service medical 
personnel, statements of others as to how his disabilities 
affected him would include persons who served with the 
Veteran, and his own statements would include statements that 
he made in letters.  For these reasons, the Board finds that 
the remand instruction to inform the Veteran of alternative 
evidence to support his claim has been substantially complied 
with by the RO.  

Furthermore, the Veteran, through his representative, is in 
receipt of the joint motion and it follows that he knows of 
the items that the Parties mentioned as alternative evidence.  
Thus, although the notice provided by the letters sent from 
the RO to the Veteran was less than ideal as to alternative 
evidence that the Veteran could submit to support his claims, 
the Board finds that from the notice provided a reasonable 
person would know what was required to substantiate his 
claim, in particular, a person who is represented.  The 
defects in notice in this case therefore did not result in 
prejudice to the Veteran.  Remanding this case again serves 
no constructive purpose. 

VA has a duty to assist claimants in the development of their 
claims.  This duty includes assisting in the procurement of 
service and other pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard, supra.  The 
Board finds that the RO has obtained the Veteran's service 
medical records and Social Security Administration disability 
claim records, and has exhausted all means to obtain any 
records that may further exist.  

The Veteran's service treatment records, with the exception 
of entry and separation examinations, three supplemental 
record cards, two dental reports, and two badly torn 
"consultant request and report" cards, are not available.  
The NPRC has indicated that they were destroyed in the fire 
at that facility in 1973.  Where service medical records are 
presumed destroyed, the duty to assist is heightened and 
includes the obligation to search for alternate medical 
records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
The RO attempted to secure records from the Surgeon General's 
Office, and received two records that consisted of 
information obtained by the Hospital Admission Card data 
files.  The RO also requested morning and sick reports for 
the period of service identified by the veteran and received 
six pages of morning reports.  The Board is satisfied that 
the RO has taken all necessary steps to secure service 
medical records and, given the responses from the NPRC, that 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).  
The RO has also obtained the necessary information regarding 
the Veteran's alleged mustard gas exposure from all potential 
custodians of information, and obtained all available VA and 
private treatment records.  

The RO has also provided adequate VA examinations to 
determine the current nature and severity of the Veteran's 
PTSD.  This evidence has been supplemented by treatment 
records added to the claims folder, to include evidence 
submitted by the Veteran directly to the Board.  As such, the 
examination reports of record adequately describe the current 
level of severity of disability.  With respect to the service 
connection claims, the Board has found that the evidence of 
record preponderates against a finding of onset of any 
disability during service or of continuity of symptomatology 
since service.  To the extent that application of 38 U.S.C.A. 
§ 1154(b) establishes that the Veteran experienced sore feet 
and pain in his chest during service the evidence shows that 
there was no disability with onset during service.  His 
report of mustard gas exposure during combat is not 
consistent with his service.  As there is no competent 
evidence indicating that his disabilities are associated with 
an event during service, and the Board has found significant 
evidence against such claims, VA has no duty to obtain 
medical opinions or provide examinations with regard to his 
claims.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  As the claim for service connection for a lung 
disability is not reopened, VA has no duty to provide an 
examination or obtain an opinion with regard to that claim.  
38 C.F.R. § 3.159(c)(4)(iii).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

As no new and material evidence has been received, the claim 
for service connection for a lung disability is not reopened.  
The appeal is denied.

As new and material evidence has been received, the claim for 
service connection for a heart disability is reopened.  To 
that extent only, the appeal is granted.  

Service connection for a heart disability is denied.  

Service connection for flat feet is denied.

Service connection for a left ankle disability, secondary to 
flat feet, is denied.

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for a skin disability is denied.

A disability rating greater than 30 percent, for PTSD, prior 
to September 5, 2008, is denied.  

A disability rating of 70 percent, but no higher, is granted 
for PTSD for the period from September 5, 2008, forward, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


